Citation Nr: 0007496	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-08 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased original disability rating for 
service-connected left knee disorder, status post anterior 
cruciate ligament (ACL) reconstruction and partial medial and 
lateral meniscectomies, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to June 
1991.  Records indicate that he served on inactive duty with 
the United States Army National Guard both prior to and 
subsequent to active duty, with periods of active duty for 
training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which granted a claim by the veteran 
seeking entitlement to service connection for a left knee 
disorder, assigning a 10 percent disability rating.

This case was originally before the Board in August 1999, at 
which time it remanded the case back to the RO for additional 
evidentiary development.  That development has been completed 
and, thus, this case is ready for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claim has been developed.

2.  The veteran's left knee is status post ACL reconstruction 
and partial medial and lateral meniscus removal.  It 
currently involves slight retropatellar crepitation and 
tenderness.  There is X-ray evidence of a tiny osteophyte on 
the medial femoral condyle.  Range of motion is 0 to 130 
degrees, with no instability of the knee.  Subjective 
complaints consist of pain, occasional swelling, and a 
"locking" sensation.

3.  Functional limitations due to the left knee disorder 
consist of an inability to run and difficulty with prolonged 
sitting or driving and with climbing stairs.

4.  Ankylosis, recurrent subluxation or lateral instability, 
dislocated cartilage, knee extension limited to 15 degrees, 
knee flexion limited to 30 degrees, malunion of the tibia and 
fibula, genu recurvatum, or arthritis of 2 or more joints is 
not shown by the medical evidence.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for service-connected left knee disorder, status post ACL 
reconstruction and partial medial and lateral meniscectomies, 
have not been met.  38 U.S.C.A. §§ 1155, 5107  (West 1991); 
38 C.F.R. §§  4.40, 4.45, 4.71(a), Part 4, Diagnostic Codes 
5003, 5010, 5256-5263  (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A well-grounded claim is one that is meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81  (1990).  Here, the veteran's claim is well 
grounded because he has established service connection for a 
left knee disorder and has appealed the initial grant of less 
than complete benefits.  See Shipwash v. Brown, 8 Vet. App. 
218, 224 (1995) (where a veteran appeals the RO's initial 
assignment of a rating, for a service-connected disorder, 
that constitutes less than a complete grant of benefits 
permitted under the rating schedule, he has established a 
well-grounded claim).  

Because the claim is well-grounded, VA has a duty to assist 
with the development of the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  In this regard, the Board notes that the 
veteran was provided several VA examinations.  The most 
recent one was conducted pursuant to Board remand for the 
specific purpose of ensuring that VA met its duty to assist.  
The veteran was also provided both RO and video conference 
hearings, as well as an opportunity to submit any additional 
evidence in support of his claim.  He has not indicated that 
there is any other relevant evidence available but not yet of 
record.  Overall, the Board finds that no further assistance 
is required to comply with the duty to assist, as mandated by 
38 U.S.C.A. § 5107(a) (West 1991).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).

II.  Evidence

Service medical records note that the veteran had a past 
history of left knee surgery for torn cartilage and torn 
ligaments, according to an April 1991 medical examination 
report.  No current left knee defects were noted in that 
report.

Service records show that the veteran was seen for a left 
knee injury in March 1996, incurred when he twisted the knee 
while stepping out of a truck.  Service personnel records 
indicate that he was on active duty for training at the time 
of the injury. The March 1996 incident was described as a 
recurring injury, but the veteran had had no problems with 
his left knee for the prior 2 years.  Medical treatment 
records from April 1996 reflect that he had a past history of 
a left knee injury involving meniscal tear and ligament 
injury, and underwent arthroscopy, on or about 1989.  An 
April 1996 magnetic resonance imaging (MRI) revealed ACL 
tear; contusion of lateral femoral condyle; complex tear, 
posterior horn of medial meniscus; Grade III tear, posterior 
horn of lateral meniscus; and joint effusion.

Records show that the veteran attempted physical therapy from 
April to May 1996, but underwent patella tendon graft, ACL 
reconstruction, and partial medial and lateral meniscectomies 
in July 1996.  The veteran returned for physical therapy from 
August to October 1996.

A November 1996 VA examination report reflects that the 
veteran worked in a textile mill.  He was on his feet 7 hours 
per day and did a lot of squatting.  Medical history 
indicated that he first injured his left knee in December 
1988, underwent arthroscopy, and was told that he had torn 
ligaments.  He had no problems with the knee until March 
1996, when he pivoted on the knee getting out of a truck.  
The veteran was still recovering from the July 1996 surgery.  
He complained of pain and occasional swelling of the knee.  
Physical examination revealed no effusion, swelling, atrophy, 
or retropatellar crepitation.  Range of motion was 0 to 135 
degrees.  Anterior and posterior drawer's and Lachman's tests 
were negative.  There was no joint line tenderness in the 
popliteal area.  X-rays revealed degenerative changes and 
mild hypertrophic spurring, as well as a small amount of air 
in the lateral joint space.  Impression was status post ACL 
repair and partial medial and lateral meniscectomies, and 
traumatic arthritis.  The examiner remarked that the ACL tear 
probably occurred in 1988.

A December 1996 service orthopedic record indicates that he 
was "doing well."

A June 1997 VA examination report reiterates the employment 
and medical history provided by the veteran in the November 
1996 VA examination report.  Current complaints consisted of 
left knee pain on climbing stairs and tenderness on kneeling.  
Physical findings were identical to the November 1996 report.  
In addition, the report indicates that collateral ligaments 
were stable to varus and valgus stress.  X-rays revealed an 
anchoring device in the distal femur and proximal tibia.  
There was a very small osteophyte developing medially and 
posteriorly.  Impression was status post reconstruction, left 
ACL.  Comments indicated that his left knee was stable, but 
that the knee may develop osteoarthritis with the passage of 
time.  The X-ray report indicates that there was very minimal 
degenerative changes in the medial compartment.

Service medical records from December 1997 to April 1998 show 
that the veteran had pes bursitis and quadriceps tendonitis.  
The bursitis caused physical limitation, but was opined to 
resolve in 4 to 6 weeks.  The veteran was placed on temporary 
physical profile.

The veteran testified at a personal hearing at the RO in 
February 1998 and at a video conference hearing before the 
undersigned Member of the Board in April 1999.  During the 
hearings, he stated that he had trouble going up and down 
stairs and sitting or driving for prolonged periods.  He 
complained of constant left knee pain and occasional 
swelling.  He asserted that he was not able to run or play 
sports.  He stated that the surgery remedied the instability 
in the knee, but caused a locking sensation.  He did not take 
any medication for it.  The veteran testified that he was 
able to work 40 hours per week, but that he took vacation 
days when his knee bothered him.  He wore a brace when he did 
activities outside or around the house.

The most recent medical evidence is a November 1999 VA 
examination report.  It indicates that the veteran had pain 
in the medial aspect of his left knee, diagnosed as bursitis, 
as well as an intermittent "locking" sensation.  Physical 
examination revealed a normal gait and a well-healed and 
nontender scar.  Range of motion was 0 to 130 degrees.  There 
was no swelling, effusion, or patella instability.  There was 
a trace of retropatellar crepitation.  Collateral ligaments 
were stable.  Quadriceps were well developed.  Anterior and 
posterior drawer's and Lachman's tests were negative.  There 
was tenderness over the lateral joint line and over the 
anserine bursa.  X-rays revealed a tiny osteophyte on the 
edge of the left medial femoral condyle.  Impression was 
status post ACL reconstruction and partial lateral and medial 
meniscectomies, as well as intermittent anserine bursitis.  
The examiner remarked that the veteran did not require the 
use of an orthopedic appliance.  His motion was not limited 
by pain.  There was no functional loss due to pain on motion, 
weakness, instability, or incoordination.  The only evidence 
of arthritis was an early osteophyte in the medial femoral 
condyle.  Objective examination revealed no tenderness over 
the quadriceps tendon.  If the veteran had quadriceps 
tendonitis in the past, it was not currently present.  The 
anserine bursa tenderness suggested anserine bursitis, which 
was not related to his ACL, menisci tears, or resultant 
surgery.

III.  Analysis

a.  General rating considerations

Service-connected disabilities are rated pursuant to 
diagnostic codes in the Schedule for Rating Disabilities, 38 
C.F.R. Part 4  (1999) (Rating Schedule).  The ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
disabilities, and are considered adequate to compensate for 
considerable loss of working time.  38 C.F.R. § 4.1  (1999).  
Where there is a question as to which of two evaluations 
under a specific diagnostic code shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14  (1999).  When 
an unlisted condition is encountered, it is permissible to 
rate it under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20  (1999).

It is noteworthy that, in considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (1999); Schafrath 
v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the current 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, this 
is not applicable in an appeal from a rating assigned by an 
initial grant of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).

For musculoskeletal disabilities, the United States Court of 
Appeals for Veterans Claims (formerly Court of Veterans 
Appeals) held that 38 C.F.R. §§ 4.40, 4.45, were not subsumed 
into the diagnostic codes under which a veteran's 
disabilities are rated, and that the Board has to consider 
the "functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

b.  Proper diagnostic code and rating

In determining the proper rating for the veteran's service-
connected disability, the Board must use the Diagnostic Code 
in the Rating Schedule that most closely resembles the 
condition, both in terms of the functions affected and 
anatomical localization, as well as symptomatology.  
38 C.F.R. §§ 4.20, 4.27  (1999).  When doing so, the Board 
must explain the rationale behind its use of a certain 
diagnostic code.  Pernorio v. Derwinski, 2 Vet. App. 625, 629  
(1992).

In its December 1996 rating decision, the RO rated the 
veteran's left knee disorder pursuant to Diagnostic Code 5259 
of the Rating Schedule.  Diagnostic Code 5259 pertains to 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259  (1999).  The Board finds that 
rating his disability under this code is most appropriate, 
given that he underwent partial medial and lateral 
meniscectomies as a result of his service-connected injury.  
The lateral and medial menisci are crescent-shaped 
cartilaginous structures of the knee, and a meniscectomy is 
the removal of those structures.  See STEDMAN'S MEDICAL DICTIONARY 
1088-89  (26th ed., 1995).

Diagnostic Code 5259 provides for a maximum 10 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259  
(1999).  Thus, a rating in excess of 10 percent is not 
available under that code.

More recently, the RO rated the left knee disorder under 
Diagnostic Code 5010 for traumatic arthritis.  The Board 
finds that Diagnostic Code 5010, too, is an appropriate code 
under which to rate the veteran's disability, because recent 
X-ray evidence shows mild degenerative changes in the left 
knee. Diagnostic Code 5010 provides that traumatic arthritis, 
substantiated by X-ray findings, is to be rated based on 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5010  (1999). Diagnostic Code 5003 pertains to degenerative 
arthritis and authorizes a disability rating based on the 
limitation of motion of the specific joint or joints 
involved.  When limitation of motion is noncompensable under 
the appropriate diagnostic code, then a 10 percent rating is 
for application for each major joint involved.  Limitation of 
motion must be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, Diagnostic Code 5003 
authorizes a 10 percent rating with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, and a 20 percent rating when such involvement 
includes occasional incapacitating exacerbations.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003  (1999).  As is evident from 
the regulations, the veteran's left knee would not be 
entitled to a 10 percent rating under Diagnostic Code 5010 
based solely on clinical findings.  First, the knee has no 
compensable or, even, noncompensable limitation of motion. 
Diagnostic Code 5260 and Diagnostic Code 5261 pertain to 
limitation of motion of the knee.  They state that 
noncompensable limitation of motion is either flexion limited 
to 60 degrees or extension limited to 5 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, 5261  (1999).  In this case, 
the veteran's range of motion has consistently and recently 
been shown to have full extension (to 0 degrees) and flexion 
to 130 degrees.  Secondly, the veteran's disability involves 
arthritis only to one joint, the left knee.  Arthritis must 
involve 2 or more joints for a compensable rating in the 
absence of limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003  (1999).

Most recently, the veteran's left knee showed very minimal 
clinical findings on orthopedic examination.  A trace of 
retropatellar crepitation and a tiny osteophyte in the medial 
femoral condyle were the only noted manifestations.  There 
was also tenderness over the anserine bursa, but that was due 
to bursitis, which was opined to not be related to the 
service-connected left knee disorder.  In addition to 
clinical findings, the Board must consider any functional 
limitations in its determination of a proper rating.  See 
DeLuca v. Brown, supra.  In this case, the Board finds that 
the most recent VA examination report shows the veteran had a 
normal gait, did not require the use of an orthopedic 
appliance, and had no limitation of motion due to pain.  
Overall, there was no functional loss due to pain on motion, 
weakness, instability, or incoordination.  Subjectively, the 
veteran has asserted difficulty with prolonged driving and 
sitting and going up and down stairs.  He claimed pain on 
motion, occasional swelling, and a locking sensation.

The Board finds that the veteran's testimony is credible and, 
thus, concludes that he does have some functional impairment 
over and above that contemplated by the clinical findings.  
As a result, it finds that a 10 percent disability rating can 
be justified pursuant to Diagnostic Code 5010, as currently 
rated by the RO.  However, his disability does not approach 
that contemplated by arthritis of 2 or more joints, nor of 
that of limitation of extension to 15 degrees or flexion to 
30 degrees.  Therefore, he is not entitled to a disability 
rating in excess of 10 percent under that code.

The Board finds no other diagnostic codes pertaining to knee 
disabilities applicable.  The veteran's knee does not involve 
ankylosis (Diagnostic Code 5256), subluxation or lateral 
instability (Diagnostic Code 5257), dislocated cartilage 
(Diagnostic Code 5258), malunion of the tibia and fibula 
(Diagnostic Code 5262), or genu recurvatum (Diagnostic Code 
5263).  As stated above, he also does not have compensable 
limitation of motion (Diagnostic Codes 5260, 5261).  See 
38 C.F.R. § 4.71a  (1999).

After careful review of the entire claims file, the Board 
finds that the veteran's left knee disorder is most 
appropriately rated pursuant to Diagnostic Code 5259 (or 
Diagnostic Code 5010) of the Rating Schedule.  However, 
neither code provides for a disability rating in excess of 10 
percent.

The Board notes that the veteran appealed the initial 
assignment of a 10 percent disability rating for his service-
connected left knee disorder.  This necessitates that the 
Board consider not only whether he is currently entitled to 
an increased disability rating, but also whether or not he 
was entitled to an increased disability rating at any time 
since the effective date of his initial grant of service 
connection, even if only temporarily.  Fenderson v. West, 12 
Vet. App. 119, 126 (separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings) (citations omitted); see 
38 C.F.R. §§ 3.400, 3.500  (1998).  After review of the 
record, the Board finds no basis for a temporary increased 
rating.  No medical evidence, including the November 1996 and 
June 1997 VA examination reports, shows ankylosis, recurrent 
subluxation or lateral instability, dislocated cartilage, 
knee extension limited to 15 degrees, knee flexion limited to 
30 degrees, malunion of the tibia and fibula, genu 
recurvatum, or arthritis of 2 or more joints at any time 
during the pendency of this appeal.

c.  Separate disability ratings

The veteran, in his March 1997 Substantive Appeal, argued for 
separate disability ratings for the lateral meniscus removal, 
medial meniscus removal, instability, and arthritis.  
However, the law does not provide for such action.

Separate disability ratings may be assigned when "none of 
the symptomatology [of a condition] is duplicative of or 
overlapping with the symptomatology of [another condition]."  
Esteban v. Brown, 6 Vet. App. 259, 261  (1994).  Here, the 
veteran's only manifestations are complaints of pain, 
swelling, and locking, and slight crepitation.  He does not 
have instability of the left knee, according to the 1999 VA 
examination report and his own sworn testimony.  His symptoms 
are the basis for the current 10 percent rating under 
Diagnostic Code 5259, which contemplates "symptomatic" 
removal of cartilage, including limitation of motion.  See 
VAOGCPREC 9-98  (August 14, 1998). Diagnostic Code 5259 does 
not provide for a separate rating for medial and for lateral 
meniscus removal.  Under Diagnostic Code 5010, the Board 
found a 10 percent rating justified only after consideration 
of his functional limitations.  To assign separate ratings 
without separate and distinct pathologies would be to violate 
the rule against the pyramiding of the same disability under 
various diagnoses.  38 C.F.R. § 4.14  (1998).  The Court of 
Appeals for Veterans Claims has held that pyramiding 
essentially involves "compensating a claimant twice (or 
more) for the same symptomatology" and that "such a result 
would overcompensate the claimant."  Brady v. Brown, 4 Vet. 
App. 203, 206  (1993); see also Fanning v. Brown, 4 Vet. App. 
225  (1993). 


IV.  Conclusion

Overall, the Board finds that the veteran's left knee 
disorder warrants a 10 percent rating under Diagnostic Code 
5259.  Such a rating may also be justified under Diagnostic 
Code 5010 based on functional impairment.  However, the Board 
finds no diagnostic code for knee disabilities under the 
Rating Schedule, and no functional effects, that would 
entitle the veteran to a rating in excess of 10 percent, even 
if only temporarily.  In addition, separate ratings for 
lateral meniscus removal, medial meniscus removal, 
instability, and arthritis is not authorized.  The Board 
concludes that the evidence regarding this issue is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required under the provisions of 
38 U.S.C.A. § 5107(b)  (West 1991).


ORDER

An increased original disability rating for service-connected 
left knee disorder, status post ACL reconstruction and 
partial medial and lateral meniscectomies, is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

 

